                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

   UNITED STATES OF AMERICA                            )
                                                       )       Case No. 1:14-cr-70-001
   v.                                                  )
                                                       )       Judge Collier/Lee
   THOMAS E. MORROW                                    )

                                  MEMORANDUM AND ORDER

           THOMAS E. MORROW (“Defendant”) came before the Court for an initial appearance
   on June 12, 2020, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the
   Petition for Warrant for Offender Under Supervision (“Petition”) [Doc. 1366].

           After being sworn in due form of law, Defendant was informed of his privilege against
   self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment to
   the United States Constitution.

           The Court determined Defendant wished to be represented by an attorney and that he
   qualified for the appointment of an attorney to represent him at government expense.
   Consequently, the Court APPOINTED attorney Gianna Maio to represent Defendant.

          Defendant was furnished with a copy of the Petition, and had an opportunity to review that
   document with his attorney. The Court determined that Defendant was able to read and understand
   the Petition with the assistance of his counsel. In addition, AUSA Jay Woods explained to
   Defendant the specific charges contained in the Petition. Defendant acknowledged he understood
   the charges in the Petition.

           The Government moved Defendant be detained pending disposition of the Petition or
   further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
   detention hearing and what those hearings entail. After conferring with his counsel, Defendant
   waived the preliminary hearing and detention hearing.

           The Court found that probable cause exists to demonstrate that Defendant committed
   violations of his conditions of supervised release, and that Defendant did not carry the burden of
   establishing by clear and convincing evidence that he would not flee or pose a danger to any other
   person or to the community. Consequently, the Court GRANTED the Government’s oral motion
   to detain Defendant pending disposition of the Petition or further Order of this Court.



                                                   1




Case 1:07-cr-00084-CLC-SKL Document 1377 Filed 06/16/20 Page 1 of 2 PageID #: 3851
        It is, therefore, ORDERED that:

             1. The Government’s motion that Defendant be DETAINED WITHOUT
                BAIL pending the revocation hearing is GRANTED.

             2. Unless revised by further order of the Court, the United States Marshal's
                Service shall transport Defendant to the revocation hearing before United
                States District Judge Curtis L. Collier on August 19, 2020, at 2:00 p.m.

        ENTER.

                                            /s/ Christopher H. Steger
                                            UNITED STATES MAGISTRATE JUDGE




                                               2




Case 1:07-cr-00084-CLC-SKL Document 1377 Filed 06/16/20 Page 2 of 2 PageID #: 3852
